IN THE SUPREME COURT OF THE STATE OF DELAWARE

    MICHAEL WASHINGTON,                        §
                                               §
           Defendant Below,                    §   No. 367, 2021
           Appellant,                          §
                                               §
           v.                                  §   Court Below–Superior Court
                                               §   of the State of Delaware
    STATE OF DELAWARE,                         §
                                               §   Cr. ID No. 0909018475 A/B (N)
           Appellee.                           §
                                               §

                               Submitted: February 15, 2022
                               Decided:   April 7, 2022


Before VAUGHN, TRAYNOR, and MOTGOMERY-REEVES, Justices.

                                          ORDER

         After careful consideration of the appellant’s opening brief, the State’s motion

to affirm, and the Superior Court record, we conclude that the judgment below

should be affirmed on the basis of and for the reasons assigned in the Superior

Court’s November 9, 2021 order denying the appellant’s second motion for

postconviction relief.1




1
    State v. Washington, 2021 WL 5232259 (Del. Super. Ct. Nov. 9, 2021).
     NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is AFFIRMED.

                          BY THE COURT:

                          /s/ Gary F. Traynor
                          Justice




                                  2